Citation Nr: 1645421	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-15 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for bilateral flat feet with Morton's neuroma prior to October 24, 2008, and in excess of 50 percent from October 24, 2008.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from November 1, 2010 to February 28, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from May 1992 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which increased the Veteran's disability compensation rating for his foot disability to 30 percent.  In a December 2012 Decision Review Officer (DRO) decision, the RO increased the Veteran's rating for his foot disability to 50 percent, effective October 24, 2008.  As this increase does not constitute a full grant of the benefits sought, the Veteran's claims remain in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that although the Veteran's original October 2008 claim was an increased rating claim, the June 2009 rating decision, observing a previously overlooked error in how the Veteran was rated for his foot disability, assigned the Veteran a 30 percent rating with an effective date of September 10, 2004.  The RO assigned this rating with this particular effective date on the basis of "clear and unmistakable error."  Typically the earliest effective date of an increased rating would be no more than one year prior to the date of the claim, and thus the appeal period before the Board for consideration in this case would usually be approximately one year prior to the date the Veteran filed his claim.  See 38 C.F.R. §§ 3.155, 3.157, 3.400 (2015).  However, the Board does not determine effective dates in the first instance, and the Veteran filed a July 2009 Notice of Disagreement (NOD) challenging the 30 percent rating assigned, although he did not seek an earlier effective date.  Accordingly, because the AOJ assigned an effective date prior to the date that would have been considered the appeal period for the claim on appeal, and the Veteran filed a valid NOD challenged the rating assigned during that time period, the Board will consider the appropriate rating for the Veteran's foot disability from September 10, 2004 onwards.

According to records in the claims file, the Veteran previously requested a videoconference hearing before a Veterans Law Judge.  However, the Veteran did not appear on the scheduled September 2016 hearing date, and he has not since attempted to reschedule the hearing.  Therefore, the Veteran's prior hearing request is considered withdrawn.  See 38 C.F.R § 20 704(d), (e) (2015).

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran asserted that he cannot work due to his service-connected disabilities and was an awarded a TDIU with an effective date of February 28, 2013.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU for all of his service-connected disabilities as part of his claim for an increased rating for his foot disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU prior to February 28, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to October 24, 2008, the Veteran's foot disability was pronounced, and manifested by severe pronation, extreme tenderness of the plantar surfaces of the feet, and lack of improvement by orthotic appliances, and accompanied by functional loss bilaterally.

2. From October 24, 2008, the Veteran's foot disability was at worst pronounced, and manifested by severe pronation, extreme tenderness of the plantar surfaces of the feet, and lack of improvement by orthotic appliances, and accompanied by functional loss bilaterally.


CONCLUSIONS OF LAW

1. Prior to October 24, 2008, the criteria for a 50 percent rating for bilateral flatfeet with Morton's neuroma have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015). 

2. From October 24, 2008, the criteria for a rating in excess of 50 percent for bilateral flatfeet with Morton's neuroma have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA's has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA has met all statutory and regulatory notice provisions set forth in the VCAA.  Prior to initial adjudication, October 2008 and January 2009 letters satisfied the duty to notify provisions with regard to the claim on appeal.  

VA also has a duty to assist the Veteran by procuring relevant service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records and post-service VA treatment records identified by the Veteran have been obtained.  Therefore, the Board has met its duty to assist with regard to the procurement of relevant records.

Furthermore, according to McLendon v. Nicholson, if required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  However, where entitlement to compensation has already been established and entitlement to a higher disability rating is at issue, the present level of disability, not past medical history, is of primary concern, and a review of the claims file is not necessarily required to adjudicate the claim.  See id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, over the course of the appeal period five VA examinations have been provided, the first in January 2005, the second in December 2008, the third in October 2012, the fourth in June 2014, and the fifth in June 2015.  With respect to the January 2005 VA examination report, the Board finds that this examination was not adequate because it is not responsive to the rating criteria of Diagnostic Code 5276, under which the Veteran's condition is rated.  See 38 C.F.R. § 4.71(a).  However, with regard to all of the Veteran's subsequent VA examination reports, the Board finds that those examination reports are adequate because they are responsive to the rating criteria of Diagnostic Code 5276, are based on an in-person examination that included the Veteran's statements regarding his disabilities and a description of the Veteran's pertinent medical history, and where appropriate, objective observations.  In doing so, the Board acknowledges that the December 2008 and October 2012 VA examination reports do not indicate that the Veteran's claims file was reviewed, however it notes that a review of the December 2008 VA examination report reviewed the Veteran's VA treatment records, and that for the purposes of the October 2012 VA examination report, there is no indication that a review of the Veteran's claim file was necessary to assess the severity of the Veteran's foot disability at that time.  

Additionally, the Board notes that none of the VA examinations from December 2008 onwards include range of motion testing.  Recently, the United States Court of Appeals for Veterans Claims (the Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  However, the Court went on to indicate that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  The Court's findings in Correia v. McDonald, were predicated on the observation that in that case, it "seemed obvious that VA has determined that range of motion testing is necessary in cases of joint disabilities."  

However, applying Correia to this case, the Board observes that although feet are comprised of bones, joints, and tendons and by nature, involve weight-bearing, the Veteran's flat feet with Morton's neuroma are currently rated under Diagnostic Code 5276, which is not premised on specific ranges of motion.  Moreover, as discussed below in more detail, although some other foot diagnostic codes are partially predicated on limitation of ankle dorsiflexion, none of those diagnostic codes are applicable to this Veteran's foot disability, as the Veteran either does not have or is not service-connected for the applicable disability, or would not receive a higher compensation rating if that particular diagnostic code were applied.  Accordingly, the Board finds that notwithstanding the holding of Correia, all VA examinations from December 2008 onwards assessing the severity of the Veteran's foot disability are adequate for rating purposes.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).
 


II. Standards Governing Evidentiary Analysis

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco, 7 Vet. App. at 58.  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.

Moreover, to adjudicate a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

III. General Criteria for Adjudicating Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non-service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  However, evaluation of the "same manifestation" of the "same disability" under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

Additionally, the Board has a duty to consider all claims reasonably raised by the record and to assign the diagnostic code most favorable to the Veteran; accordingly, the Board must consider all relevant diagnostic codes, not just the diagnostic code currently assigned to the Veteran.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225, 228 (1993).  

A. Rating Criteria for Disorders of the Foot

The Veteran initially filed for a claimed for bilateral pes planus and hallux valgus deformity; he was awarded service connection for bilateral flatfoot and was denied service connection for a bilateral hallux valgus deformity in a February 1996 rating decision.  Subsequently the Veteran was diagnosed with Morton's neuroma; the December 2008 VA examination report is the first VA examination to note this diagnosis.  As a result, the Veteran is currently rated under Diagnostic Code 5276 for bilateral flat feet with Morton's neuroma.  38 C.F.R. § 4.71(a).  As discussed above, the Veteran's current compensation rating for his foot disability is 50 percent, and for the portion of the appeal period prior to October 24, 2008, the Veteran's compensation rating was 30 percent.  Accordingly, the Board will only discuss the 30 and 50 percent rating criteria, as 50 percent is the highest schedular rating available for a foot disability.

Under Diagnostic Code 5276, a 30 percent rating is assigned for bilateral, severe acquired flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, characteristic callosities.  Id.  A 50 percent rating is assigned for bilateral pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the Achilles tendon on manipulation, that is not improved by orthopedic shoes or appliances.  Id.

As for pain and functional loss of his feet, the Veteran is entitled to at least the minimum compensable evaluation if motion is accompanied by pain.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, throughout the appeal period the Veteran has been rated in excess of 10 percent for his foot disability, which is the minimum compensable rating.  This fact notwithstanding, pain is also relevant to a disability evaluation in excess of the minimum compensable rating if that pain results in demonstrated functional impairment.  Because pain itself does not constitute functional loss, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011); see 38 C.F.R. § § 4.40, 4.45.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  See generally Mitchell, 25 Vet. App. 32.

Likewise, the Board must also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

1. Evidence

The Board begins its overview of the evidence by addressing the Veteran's lay statements throughout the appeal period.  When the Veteran initially filed his claim in October 2008, he indicated that he was unable to wear shoes due to swelling and shooting pains in his legs that radiated up from his feet.  He further indicated that he had to use braces and was scheduled for a nerve conduction study.  In the Veteran's July 2009 NOD, he indicated that his ankles were turning in due to his condition and that this was why he had to use braces.  In his May 2011 formal appeal the Veteran stated that he currently had pronation in his feet and that he was wearing a walking boot because of his ankle and right foot and that the braces he had been prescribed did not alleviate his pain.  The Veteran also reported that he was at that time employed as a newspaper deliveryman and would have to have someone drive for him due to wearing a walking boot on his right leg.  In a subsequent January 2013 statement the Veteran again indicated that his condition had worsened since he had filed his appeal and that he was now at a point where he could not wear shoes on a consistent basis and must wear "slides" after wearing regular shoes for a full day due to the ensuing pain and swelling in his feet.  The Veteran stated that his foot disability preventing him from keeping stable employment and being able to support his wife and child.  In a March 2014 statement the Veteran indicated that he could not wear shoes for more than three or four hours at a time, and that he was no longer able to drive a vehicle because he had severe foot pain and had lost feeling in his feet and legs while driving on several occasions.

As for the Veteran's relevant treatment records, an August 1995 United States Navy Medical Evaluation Board assessment described the Veteran's foot disability as "severe flatfoot with complete obliteration of the longitudinal arch."  A February 2003 VA treatment record diagnosed the Veteran with Morton's neuroma, noting numbness in his toes bilaterally, with occasional swelling after working 12 hour shifts.  A November 2004 VA podiatry clinic note indicated that the Veteran had Morton's metatarsalgia with severe pronation, sharp discomfort on palpation, issues with standing at work, limited relief from custom orthotics, calluses, and toe joint pain with burning and aching in the ball of the foot.

Additionally, an October 2008 VA treatment record noted that the Veteran reported that he could only wear sandals, that his former job at the post office was eliminated, and his new duties required him to stand all day, while a September 2009 treatment record noted that the Veteran had begun drinking to help cope with his chronic pain.  The Veteran was noted to have severe pronation. A July 2010 VA treatment record noted that the Veteran reported worsening foot pain, and that the Veteran had taken a long absence from work due to bilateral foot pain and that current orthotics were not helping him.  A November 2010 VA podiatry consultation indicates that the Veteran had been treated with various orthotics over the years and that none of them had provided the Veteran with relief.  The Veteran reported that he had done better with the Richie braces but that they no longer provided him with much benefit.  The possibility of surgery was discussed but was not scheduled.  At a January 2011 orthopedic consultation the Veteran again reported swelling, and indicated that his orthotics and braces were not providing him significant pain relief.  Tenderness was noted along the course of the Veteran's tibial tendon, and that there was positive tenderness to palpation along the tarsal tunnel.  However, the Veteran's range of motion was good, with 10 degrees of dorsiflexion and 40 degrees of plantar flexion.  In June 2011 tenderness was noted again, with bilateral pronation, and the Veteran complained of arch pain and metatarsalgia.  Probable tibial tendon dysfunction was noted, as well as neuroma.

A November 2012 private MRI report of the Veteran's right ankle revealed no soft tissue, marrow signal, tendinopathy, or specific skeletal issues.  Additionally, November 2012 private nerve conduction study of the right leg revealed findings indicative of distal sensory neuropathy, but there were normal motor and sensory nerve conduction results in the right leg, and there was no evidence of tarsal tunnel syndrome.  However, the Veteran did exhibit markedly decreased response to vibration, and decreased pin-prick response below the ankle bilaterally.  A June 2012 VA orthopedic clinic note indicates that neurological studies of the Veteran's feet did not confirm either tarsal tunnel or neuropathy.  A March 2014 VA orthopedic noted complaints of generalized arch pain with daily swelling, and that the Veteran was often limited to wearing flip flops.

Finally, as for the Veteran's VA examinations assessing the severity of his feet disability, a December 2008 VA examination diagnosed the Veteran with severe bilateral pes planus with associated pain in his arch and severe functional loss due to pain, despite orthotics and podiatry intervention.  Possible Morton's neuroma and hallux valgus was noted bilaterally, and the Veteran was noted to have severe pronation.  The Veteran's nerve conduction studies were noted to demonstrate no electrophysiological evidence of tarsal tunnel syndrome.  Flare ups with pain were noted, and his pain was described as constant but worse with standing.  The Veteran reported swelling, but the examiner noted that the Veteran's feet were not swollen at the time of examination.  The Veteran was also noted to have hammer toe deformities on each foot, as well as calluses bilaterally that were tender to palpation.  Tenderness to palpation was also noted on the arches of the Veteran's feet, in addition to tenderness between the metatarsal interspaces consistent with Morton's neuroma.  The Veteran's Achilles tendon on each side was noted to be coursing superiorly medially from his heel.  The Veteran's Morton's neuroma was noted to contribute additional pain to his feet, as well as his hallux valgus deformity.  The examiner estimated that approximately 10 percent of the Veteran's pain was caused by his hallux valgus, with the Veteran's bilateral flatfoot and Morton's neuroma causing the other 90 percent.  Radiographic imaging did not reveal any arthritis bilaterally.

Another VA examination report was completed in November 2012.  The Veteran was noted to have a diagnosis of Morton's neuroma and asymptomatic hallux valgus without hammer toe deformities.  The Veteran reported pain in his mid-foot on the plantar surface, indicated that he could not wear shoes most of the week and could only wear "slides," and stated that he experienced numbness and swelling.  He also indicated that he could not walk barefoot.  Signs and symptoms noted by the examiner include: (1) pain on use of the feet; (2) accentuated pain on use; (3) pain on manipulation; (4) accentuated pain on manipulation; (5) swelling on use; (6) characteristic calluses; (7) symptoms unrelieved by arch support; (8) extreme tenderness of the plantar surface of both feet that is not improved by orthopedic shoes or appliances; and (9) decreased longitudinal height on both arches.  It was noted that the Veteran's lacked any marked abnormality such as pronation or abduction, but the examiner noted that his weight-bearing line fell over his medial to great toe bilaterally.  The Veteran lacked inward bowing of Achilles' tendon or marked inward displacement and severe spasm of the Achilles tendon.  Regular use of braces was noted, and the Veteran reported not being able to wear shoes to work as an occupational issue.  The Veteran exhibited asymptomatic hallux valgus, but did not exhibit hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, other foot injuries or weak foot.  Radiographic evidence of arthritis was noted, with no other abnormalities, and magnetic resonance imaging (MRI) did not indicate neuromas.  The examiner noted that the Veteran's ability to work was limited due to pain with prolonged standing and walking.

Additionally, a June 2014 VA examination report also noted bilateral flatfoot with Morton's neuroma.  The examiner noted that nerve conduction studies did not indicate a neuropathy, and that the Veteran had poorly understood pain in his lower legs, as well as hallux valgus.  Pain without reported flare-ups was noted, with functional loss in the form of not being able to walk long distances and inability to wear shoes that are not open-toe sandals.  Symptoms including pain upon use that is accentuated after manipulation were noted, and there was no objective indication of swelling on use.  The examiner noted that the Veteran did not have characteristic callouses, but that he did exhibit extreme tenderness of the plantar surfaces of both feet that was not improved by orthopedic shoes or appliances.  Again, decreased longitudinal arch height was noted bilaterally.  The Veteran did not have marked pronation in either foot, and did not have inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon.  Metatarsalgia was noted bilaterally and no other deformities were noted.  Functional loss in the form of pain on movement, pain on weight-bearing, pain on non-weight bearing, disturbance of location and interfere with standing were all noted.  Arthritis was noted.  The examiner indicated that due to the Veteran's foot disability he was unable to do work that required significant walking or weight-bearing but that sedentary work was possible.

Finally, a June 2015 VA examination report noted the presence of bilateral pes planus with non-service connected hallux valgus deformity.  Pain was noted, without flare-ups.  The examiner noted that the Veteran demonstrated pain upon use of feet, and pain that was accentuated after use as well as pain on manipulation of the feet.  The examiner indicated that there were no objective indications of swelling on use, and that the Veteran lacked characteristic callouses.  Orthotics use was noted, as well as decreased longitudinal arch height of both feet.  The Veteran's feet did not exhibit pronation. The examiner indicated there the Veteran's feet did not demonstrate inward bowing of the Achilles tendon, and that the Veteran exhibited Morton's neuroma and metatarsalgia on both sides, and his hallux valgus was asymptomatic.  The examiner noted that the Veteran had severe pain that compromising weight bearing.  Additional functional loss was noted included pain on weight-bearing and interference with standing.  Regular use of foot and ankle brace noted.  Radiographic evidence of arthritis was noted in both feet.  The examiner indicated that the Veteran's foot disability would not prevent him from sedentary employment, but that the Veteran could not do any work that required a significant amount of standing or walking.

2. Analysis

The Board begins its analysis by addressing the appeal period prior to October 24, 2008.  Upon a review of all the evidence relevant to that portion of the appeal period, the Board finds that an increased rating of 50 percent is warranted.

In so finding, the Board notes that the Veteran's foot disability does not exhibit all of the symptom criteria applicable to the 50 percent rating for Diagnostic Code 5276 during that portion of the appeal period.  Specifically, it has been repeatedly noted that the Veteran's feet do not exhibit marked inward displacement and severe spasm of the Achilles tendon, and no such symptoms are noted in the Veteran's VA treatment records or his December 2008 VA examination report.  However, the Veteran is noted to exhibit severe pronation as early as November 2004, and he is noted to exhibit severe pronation on his December 2008 VA examination report.  Although the 50 percent rating criteria of Diagnostic Code 5276 indicates that "marked" pronation is required, the Board finds that the symptom of "severe" pronation is sufficiently similar to the rating criteria.  Further, it is noted that the Veteran's symptoms continued to be severe despite orthotic intervention, and the Veteran was noted to have tenderness on his bilateral calluses, arches, and between the metatarsal interspaces consistent with Morton's neuroma.  Although the Board acknowledges that some of the Veteran's severe pain was attributed to his non-service connected hallux valgus, which was symptomatic at the time of the December 2008 VA examination, and the examiner attributed approximately 10 percent of the Veteran's pain and some of his bilateral pronation to that deformity, the Board finds that there is so much overlap in symptomatology between the Veteran's service-connected and non-service connected disabilities that it is not possible to separate their effects, even if it is possible to assign approximate percentages to the pain that can be attributed to each of them.  Accordingly, the totality of the Veteran's symptoms must be attributed to his service-connected bilateral flatfeet with Morton's neuroma.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Likewise, although there is a separate diagnostic code available for Morton's neuroma, Diagnostic Code 5279, the Board finds that there is significant overlap between the Veteran's Morton's neuroma, bilateral flatfeet, and hallux valgus.  However, evaluation of the "same manifestation" of the "same disability" under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Although the Board understands that some of the symptomatology of Morton's neuroma includes intermittent numbness in the toes, other significant symptoms of Morton's neuroma include pain and tenderness, symptoms that are extensively addressed by Diagnostic Code 5276.  Accordingly, the Board finds that the 50 percent rating criteria of Diagnostic Code 5276 most closely approximate the Veteran's foot disability.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

In so finding, the Board notes that it has considered all other potentially applicable diagnostic codes, including Diagnostic Codes 5277-5284.  See 38 C.F.R. § 4.71(a).  However, none of those diagnostic codes are applicable to the Veteran's foot disability because he either does not have the condition identified or application of those diagnostic codes would not result in a higher rating.  

Additionally, the Board must consider functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45.  However, even considering these factors, the Board finds that the Veteran's functional loss from his foot disability does not equate to more than the disability picture contemplated by the 50 percent rating already assigned.  38 C.F.R. § 4.71 (a)(2015).  The Board finds that this is so because functional loss is contemplated by the symptoms of pain, tenderness, and swelling on use, and by extension standing, is already explicitly contemplated by the rating criteria.

As for the appeal period from October 24, 2008 onwards, the Veteran already has the maximum schedular rating.  As there are no potentially applicable diagnostic codes that could result in a higher rating, entitlement to rating in excess of 50 percent for a service-connected foot disability from October 24, 2008 onwards, is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

Additionally, the Board has considered functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45 for this appeal period.  However, even considering these factors, the Board finds that the Veteran's functional loss from his foot disability does not equate to more than the disability picture contemplated by the 50 percent rating already assigned.  38 C.F.R. § 4.71(a) (2015).  The Board finds that this is so for the same reasons iterated above with regard to the appeal period prior to October 24, 2008.

In so finding, as with the appeal period prior to October 24, 2008, the Board has considered all potentially applicable including Diagnostic Codes 5277-5284, as well as Diagnostic Codes 5003 and 5010, which address the Veteran's additional arthritis diagnosis.  However, the maximum rating afforded by Diagnostic Codes 5003 and 5010 is 20 percent, and the Veteran is already receiving a rating in excess of that percentage, and none of the other diagnostic codes listed above are applicable to the Veteran's foot disability during this appeal period for the same reasons listed above for the appeal period prior to October 24, 2008.  .

B. Extraschedular Considerations

In addition to the schedular criteria already addressed, certain exceptional or unusual circumstances may warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321(b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization." See id.  If the Veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first step of the three-part inquiry set forth in Thun v. Peake, 22 Vet App 111 (2008), the evidence in this case does not show an exceptional disability picture such that the available schedular evaluation for the Veteran's service-connected foot disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's foot disability, and the established criteria found in the rating schedule for diseases and injuries of the foot demonstrates that the schedular ratings for each disability reasonably describe his foot disability levels and symptoms.  Further, as indicated by 38 C.F.R. § 4.1 "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  The Board finds that such is the case here.

In so finding, the Board acknowledges that in a September 2016 brief, the Veteran's representative described the Veteran's foot disability as so severe and presenting with such debilitating factors that were not considered in the regular schedular rating that he was entitled to an extraschedular rating.  The Board also acknowledges the lay statements submitted by the Veteran indicating that he experiences interference with his ability to drive and that his inability to wear shoes other than open toe sandals interfere with his ability to work.  However, the Board notes that the Veteran's three most recent VA examination reports indicate that the Veteran no longer has severe pronation and that his hallux valgus is asymptomatic, which suggests improvement in the Veteran's foot condition.  Moreover, the Veteran ascribes his inability to wear shoes other than open-toe sandals to swelling, tenderness, and pain, and his difficulty with driving to intermittent numbness or metatarsalgia, all of which are symptoms immediately contemplated by the rating schedule.  As for the Veteran's use of braces, such assistive devices are, like over-the-counter treatments and medications, tools with which the Veteran may ease or relieve his symptoms, but are not in and of themselves symptoms of his foot disability.  Accordingly, consideration of 38 C.F.R. § 3.321 (b)(1) is not warranted for either the Veteran's foot disability.

In so finding, the Board has considered the United States Court of Appeals for Veterans Claims (Court's) decision in Brambley v. Principi, 17 Vet. App. 20 (2003).  In Brambley, the Board found that that a claimant's service-connected back disabilities did not result in marked interference with employment but also remanded the issue of entitlement to TDIU for additional development.  See 17 Vet. App. 20.  The Court in that case found that the Board's remand of the TDIU issue for further record development was inconsistent with its finding that the record was sufficient to conclude that the Veteran's service-connected disabilities did not show a marked interference with employment.  In this case, however, the Board has found that the schedular criteria adequately contemplate the level and severity of the Veteran's foot disability and therefore need not address whether this disability results in marked interference with employment.  Accordingly, unlike the decision at issue in Brambley, the Board is not maintaining "divergent positions concerning the completeness of the record."  See id. at 24.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this case does not present an exceptional circumstance under which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

ORDER

Prior to October 24, 2008, a rating of 50 percent for service-connected bilateral foot disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

From October 24, 2008, a rating in excess of 50 percent for service-connected bilateral foot disability is denied.


REMAND

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

As a preliminary matter, the Board notes that the Veteran has already been awarded a TDIU with an effective date of February 28, 2013.  Additionally, as indicated on the Veteran's February 2013 TDIU application, the Veteran indicated that he was employed full-time at the Birmingham VA Medical Center until October 2010.  Accordingly, as the record reflects that the Veteran was employed full-time in October 2010, and the Veteran has not asserted that such employment was less than substantially gainful, the Board will only consider the above listed schedular criteria to the appeal period from November 1, 2010 to February 28, 2013.

Applying the schedular criteria to the portion of the appeal period described above the Veteran's combined rating was 70 percent from July 29, 2009 until May 29, 2014, when his combined disability rating increased to 80 percent.  During the appeal period beginning on November 1, 2010 until February 28, 2013, the Veteran was service-connected for bilateral flat feet with Morton's neuroma with a 50 percent rating, and major depression secondary to flat foot condition with a 30 percent rating.  Accordingly, the Veteran's service-connected disabilities meet the schedular criteria for consideration of TDIU.  

As such, the remaining question is whether the service-connected disabilities preclude him from engaging in or retaining substantially gainful employment. Substantially gainful employment is work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). That inquiry must focus on whether, in light of the service-connected disabilities, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Consideration may not be given to the Veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  Factors to be considered in determining whether unemployability exists are the Veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). ).  Marginal employment shall generally be deemed to exist if a veteran's annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of Census as the poverty threshold for one person.  38 C.F.R. § 4.16(a).

As discussed above, in the Veteran's May 2011 formal appeal the Veteran stated that he was at that time employed as a newspaper deliveryman and would have to have someone drive for him due to wearing a walking boot on his right leg.  As the record does not reveal any documentation of that employment including whether such employment was substantially gainful, remand of this claim is required for additional claim development.

Accordingly, the case is REMANDED for the following action:

1. Determine whether the Veteran is currently or was previously employed as a newspaper deliveryman or otherwise employed in any capacity from November 1, 2010 to February 28, 2013.  Dates of most recent employment and wages should be documented in the claims file, as should any statements by the Veteran or his current or former employers.

2. Based on the development above or any other development deemed necessary, document whether the Veteran's annual income exceeded the poverty threshold for one person, according to the U.S. Department of Commerce, Bureau of the Census for the period between November 1, 2010 and February 28, 2013. 

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's remaining TDIU claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


